                                                                             Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


UNITED STATES OF AMERICA

v.                                               CASES NO. 4:14cr38-RH-CAS
                                                           4:17cv218-RH-CAS
CEDRIC PRESLEY,

                  Defendant.

________________________________/


                           ORDER DENYING THE § 2255 MOTION


         The defendant Cedric Presley has moved under 28 U.S.C. § 2255 for relief

from his judgment of conviction. He has twice moved for leave to amend the

§ 2255 motion to add claims that his attorney rendered ineffective assistance. The

§ 2255 motion and the first motion for leave to amend came before the court on the

magistrate judge’s report and recommendation, ECF No. 96, and the objections,

ECF No. 97.

         The order of December 30, 2019 denied both motions for leave to amend.

The order stayed further proceedings on the § 2255 motion pending the Supreme

Court’s decision in United States v. Shular, 736 F. App’x 876 (11th Cir. 2018),

cert. granted, 139 S. Ct. 2773 (2019). The Supreme Court now has decided that




Cases No. 4:14cr38-RH-CAS and 4:17cv218-RH-CAS
                                                                                 Page 2 of 2




case in the government’s favor. Shular v. United States, __ U.S. __, No. 18-6662,

2020 WL 908904 (Feb. 26, 2020). The ruling does not help Mr. Presley.

         The § 2255 motion is now ripe for a final decision. I have reviewed de novo

the issues raised by the objections. For the reasons set out in the report and

recommendation,

         IT IS ORDERED:

         1. The report and recommendation, ECF No. 96, is accepted.

         2. The § 2255 motion, ECF No. 79, is denied.

         3. The clerk must enter judgment.

         4. The clerk must close No. 4:17cv218.

         SO ORDERED on March 4, 2020.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 4:14cr38-RH-CAS and 4:17cv218-RH-CAS
